Citation Nr: 1454937	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-48 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

2.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from June 1987 to October 1996.

This case came to the Board of Veterans' Appeals (Board) from June 2007 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for pseudofolliculitis barbae, assigning a 0 percent rating effective February 28, 2003, and granted service connection for irritable bowel syndrome, assigning a 0 percent rating effective April 22, 1998.  

An April 2012 rating decision increased the rating for irritable bowel syndrome to 10 percent effective the date of service connection.  As that increase did not result in the maximum rating available for irritable bowel syndrome, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a May 2014 decision, the Board denied an effective date earlier than February 28, 2003, for the award of service connection for pseudofolliculitis barbae and remanded the issues of higher initial ratings for pseudofolliculitis barbae and irritable bowel syndrome for further development.  A review of the record shows that there has been substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

An October 2014 rating decision increased the rating for pseudofolliculitis barbae to 10 percent effective the date of service connection.  As that increase did not result in the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  That rating decision also increased the rating for irritable bowel syndrome to 30 percent, effective the date of service connection.  While that rating is the maximum allowed under Diagnostic Code 7319 for irritable bowel syndrome, consideration of whether referral for consideration of an extraschedular rating is appropriate remains before the Board or whether a higher rating is available under any other relevant diagnostic code.


FINDING OF FACT

1.  Since the effective date of service connection, the Veteran's pseudofolliculitis barbae has not been manifested by the involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during any 12-month period

2.  The evidence does not show complete loss of anal sphincter control or fairly frequent involuntary bowel movements.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 percent for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).

2.  The criteria for an initial rating in excess of 30 percent for irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in April 2007 to ascertain the nature and severity of his pseudofolliculitis barbae.  As that examiner did not specify the size of the affected area, and as that examination was over seven years old, the Board requested another examination, which was provided in July 2014.  A VA intestinal disorders examination wsa also provided in July 2014.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the reports of those examinations to be thorough and adequate upon which to base a decision on the claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating for Pseudofolliculitis Barbae

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

A Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The Veteran's pseudofolliculitis barbae has been assigned a 10 percent rating under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2014). 

Some of the rating criteria for skin disabilities were amended effective October 23, 2008.  However, the amendments pertained to scars.  Thus, the amendments did not affect Diagnostic Code 7806, which applies in this case and remains unchanged.

Under Diagnostic Code 7806, a 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 0 percent for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and requiring no more than topical therapy during the past 12-month period.  38 C.F.R. § 4.118 (2014).  

After a careful review of the record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's pseudofolliculitis barbae.  

During a April 2007 VA examination, the Veteran reported a history of pseudofolliculitis barbae that began in service and was treated with topical ointments.  He complained of irritation, shaving bumps, ingrown hairs, pus, and bleeding.  He denied any systemic symptoms.  The examiner noted the Veteran's use of topical erythromycin.  The examiner specified that the affected areas were the occipital area bilaterally and left mandibular area, with papules.  The Veteran reported staying home from work during outbreaks if he had open lesions to prevent infection and missing about 30 days in the past year secondary to the condition.  The examiner noted no functional limitations.

In a September 2007 statement, the Veteran noted using topical creams for pseudofolliculitis barbae.

In a September 2011 letter, the Veteran's significant other cited to several of his physical and mental disabilities as having a negative effect on his life but did not mention pseudofolliculitis barbae.

During a July 2014 VA examination, the Veteran complained of painful ingrown hairs, and reported ongoing care and treatment, including the use of clippers and over-the-counter Bump Patrol to shave.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck; or manifest in benign or malignant skin neoplasms (including malignant melanoma), or any systemic manifestations (such as fever, weight loss or hypoproteinemia).  The examiner noted that the Veteran was only using topical medications.  The examiner noted that the Veteran's pseudofolliculitis barbae involved less than 5 percent of the entire body and less than 20 percent of exposed areas.  The examiner specified that the affected areas were the cheeks, sideburns, chin, and neck, with diffuse ingrown hairs and hyperpigmented papules.  The examiner noted that the Veteran's pseudofolliculitis barbae did not impact his ability to work, remarking that there is no objective evidence that the Veteran's pseudofolliculitis barbae would present functional impairments that would impact physical or sedentary employment.

VA medical records do not show any complaints or treatment specific to the pseudofolliculitis barbae.  In August 2003, the Veteran denied having rashes or lesions and examination was normal.  He denied having rashes or lesions in May 2004 and examination was normal.  In March 2005, he denied having rashes or itching and examination found moles but no lesions or masses.  Examination in May 2005 found no lesions.  In March 2007, only an abnormality on the forearm was found.  Examination in July 2007 found no lesions.  No rash was found in January 2008.  In August 2010, examination found an abnormality on the forearm.  Another examination later that month found no rashes.  

Private medical records also do not show treatment specific to the pseudofolliculitis barbae.  In June 2008, March 2009, September 2010, examinations found no skin abnormalities.  

The Board finds that the Veteran's pseudofolliculitis barbae has not been manifested by the involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during any 12-month period to warrant a higher 30 percent rating.  The July 2014 examiner noted that the Veteran's pseudofolliculitis barbae involved less than 5 percent of the entire body and less than 20 percent of exposed areas.  Thus, a higher rating is not warranted under those criteria.  Both April 2007 and July 2014 examiners stated that the pseudofolliculitis barbae had required only topical therapy, and the Veteran himself stated that in his September 2007 statement.  VA and private treatment records also do not support a higher 30 percent rating.  Therefore, an initial rating in excess of 10 percent for pseudofolliculitis barbae is not warranted.

Although the VA medical records show that the Veteran was taking prednisone, a corticosteroid, he was taking it for Meniere's disease and associated hearing loss.  That is consistent with his reports of using only topical therapy during the course of appeal.  Thus, the use of such systemic therapy will not be considered in rating pseudofolliculitis barbae.  38 C.F.R. § 4.14 (2014).  

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

Accordingly, the Board finds that an initial rating in excess of 10 percent for pseudofolliculitis barbae is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rting is inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that th eschedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the Veteran's pseudofolliculitis barbae, but the medical evidence reflects that those manifestations are not present in this case.  While the Veteran reported staying home from work during outbreaks if he has open lesions to prevent infection, the Board finds that such absences are contemplated by the current 10 percent rating.  Moreover, both examiner noted no functional limitations.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of his disability.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not in order.  38 C.F.R. § 3.321 (2014).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected pseudofolliculitis barbae.  Both VA examiners indicated that the pseudofolliculitis barbae would not impact employment.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Initial Rating for Irritable Bowel Syndrome

The Veteran is currently assigned the highest rating for irritable bowel syndrome, which is assigned for a severe condition with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).  That rating has been in effect since April 22, 1998.

A higher rating would be available where loss of sphincter control of the anus with extensive leakeage and fairly frequent involuntary bowel movements, or for complete loss of anal sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2014).  That diagnostic code assigns an equivalent 30 percent rating for loss of anal sphincter control with occasional involuntary bowel movements, requiring the wearing of a pad.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2014).  The Board finds that ratings cannot be assigned under both diagnostic codes because that would be compensating the Veteran twice for the same service-connected symptomatology.  38 C.F.R. § 4.14 (2014).

Furthermore, the Board has examined the evidence of record and finds no evidence to show that the Veteran has complete loss of anal sphincter control or fairly frequent involuntary bowel movements with extensive leakage.  A July 2014 VA examination found that the Veteran complained of prevalent constipation, but had bouts of diarrhea.  He took continuous medication.  Neither than examination or any other evidence shows loss of anal sphincter control that is complete or results in fairly frequent involuntary bowel movements.

Accordingly, the Board finds that an initial rating in excess of 30 percent for irritable bowel syndrome is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rting is inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating is adequate.  The Veteran has been assigned the highest available rating for irritable bowel syndrome, commensurate with his reported symptoms.  A higher rating is available for complete loss of bowel control or fairly frequent involuntary bowel movements, but that is not shown.  The diagnostic criteria adequately describe the severity and symptomatology of the disability.  The July 2014 VA examination found that the irritable bowel syndrome did not affect the Veteran's ability to work and he had one emergency room visit over the previous 12 months.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not in order.  38 C.F.R. § 3.321 (2014).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not claimed to be unemployable, due to irritable bowel syndrome.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for pseudofolliculitis barbae is denied.

An initial rating in excess of 30 percent for irritable bowel syndrome is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


